Citation Nr: 1550373	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Noelle B. Haegele


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2012, the Veteran testified via video conference at a hearing before a Veterans Law Judge (VLJ).  That VLJ has since retired from the Board and in September 2015, the Veteran declined the offer of another hearing.  Therefore, the Board finds that adjudication of this appeal may go forward without scheduling the Veteran for another hearing.  A transcript of the hearing before the prior VLJ has been associated with the Veteran's claims file.

This case was previously before the Board in May 2014, at which time it was remanded in order for the RO to obtain the Veteran's private treatment records, and provide him with VA examinations.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of an inner ear condition manifested by dizziness and pain in the ears has been raised by the record in a VA Form 9 received February 16, 2012.  Although that issue was previously denied in an August 2006 rating decision, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ) following the Veteran's more recent statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's bilateral degenerative joint disease of the hip was not incurred in or caused by service, nor was it shown to have manifested within one year of service.

2.  The Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine was not incurred in or caused by service, nor was it shown to have manifested within one year of service.

3.  The Veteran's bilateral hearing loss disability is manifested by Level I to Level VI hearing in the right ear and Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
	
2.  The criteria for service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hip and Lumbar Spine Disabilities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis (i.e. degenerative joint disease and degenerative disc disease), if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran contends that his arthritis of both hips and lumbar spine was manifested during service, or alternatively, caused by carrying a heavy radio and boxes of ammunition during service.  The Veteran was provided with a VA examination in May 2010 to address the etiology of his hip and lumbar spine arthritis.  While the examiner's conclusions regarding etiology were previously found by the Board to be inadequate, statements made by the Veteran are nonetheless probative.  During that examination, the Veteran denied any trauma to his back or hips since discharge from military service.  Following service, the veteran reported that he initially performed computer work, then concrete-type construction from 1989-2001.  Diagnostic imaging of the left hip showed cystic changes at the femoral neck that could be degenerative, and images of the right hip confirmed degenerative joint disease.

An addendum medical opinion was obtained in December 2014.  Following review of the Veteran's records, the examiner concluded that it was not at least as likely as not that the Veteran's arthritis of the hips and lumbar spine was related to service.  The examiner explained that

	"As noted in the original medical opinion of 2010, this veteran reported his occupational history after military separation as working in construction (including concrete work) from 1989 - 2001 and then again in 2008, and this was reported as physically demanding work.  Though he was seen for repeated complaints of back pain during his four years of military service, a number of those complaints did not involve his lumbar spine.  He was seen a couple of times for hip complaints in service.  Importantly most of the back and hip complaints were assessed as, or consistent with muscle strain, and as noted in the original medical opinion this is a condition that is transient and resolves. After his military separation he was apparently not seen until 2001 for complaints of back pain, and there is no mention of hip pain until 2006. As already noted, his work history after service includes several years, (reported as more than twelve years), of working in concrete/construction, and this likely resulted in his low back and hip degeneration. As there is no objective medical documentation for more than twenty years after his military separation of either low back or hip complaints, there is no adequate basis for a nexus of his current back and/or hip condition to his military service, and the medical opinion remains unchanged."

The examiner additionally noted that her opinion could be influenced if a lumbar spine x-ray from service were available for review.  The examiner's opinion was reviewed by an attending physician, who further explained that 

	"The in-service musculoskeletal problems appear to have been transient with no evidence of a permanent chronic degenerative disease. Also many of the inservice complaints did not involve the lumbar spine or the hips. The post service occupational history was reviewed. This revealed construction work, specifically working with cement. There was no diagnosis of degenerative disease of the lumbar spine or hips until many years after separation from the service. For this reason an adequate nexus could not be established for service connection for the lumbar spine or hip conditions."

The Veteran's service treatment records (STRs) and post-service medical records are consistent with the December 2014 VA examiners' findings.  Although the Veteran was treated many times for back pain during service, that treatment was frequently for his middle and upper back (thoracic spine) rather than his lower back (lumbar spine).  See STR dated July 1, 1977, November 16, 1978, May 24, 1979, and June 25, 1979.  Furthermore, there is no indication that his condition involved injury to the spine.  Rather, he was continuously diagnosed as having a muscle condition.  See STR dated July 1, 1977, July 21, 1978, November 9, 1978, November 16, 1978, April 24, 1979, May 24, 1979, and June 25, 1979.  Similarly, complaints of hip pain resulted in diagnoses of muscle strain.  See STR dated July 21, 1978, April 24, 1979, and May 24, 1979.  At all examinations, the Veteran's spine, extremities and musculoskeletal system were found to be clinically normal.  Furthermore, the Veteran indicated no history of back or hip problems on his in-service medical history reports, despite noting other conditions.  

The Veteran's post-service medical records show that he sought treatment for neck pain in 2001, and did not seek treatment for back pain until 2002.  See University of Louisville (UofL) records dated October 30, 2001, and June 12, 2002.  He began seeking treatment for back pain at the VA Medical Center (VAMC) Louisville in 2005, and was diagnosed with degenerative disc disease of the lumbar spine in 2006.  In August 2006, the Veteran complained of right hip and groin pain, and reported that he lifted concrete forms at work.  VAMC Louisville record dated August 3, 2006.  Degenerative joint disease of the right hip was diagnosed in October 2006, and degenerative joint disease of the left hip was not confirmed until December 2010.  See May 2010 VA examination; VAMC Louisville record dated December 17, 2010.  While the above records show complaints of hip and back pain, there is no indication that any treatment provider related the Veteran's conditions to his military service.

Nonetheless, the Veteran asserts that his military duties caused his current arthritis.  During his April 2012 Board hearing, the Veteran testified that during service, he had pain in his limbs after long road marches.  He also had PT runs on concrete which would cause shin splints.  He began to seek medical treatment for back pain when he was on guard duty and had to carry a radio on his back, which he stated felt to weigh 20 or 30 pounds.  He performed guard duty once per month, until he transferred to California and became a cannon crewman.  He sometimes had to lift 200 lb. boxes of ammunition on and off a truck by himself.  He was also a truck driver during service.  After service the Veteran obtained his degree then worked as a computer operator.  He then started working in construction as a carpenter, where he stated he did not do heavy lifting.  However, he clarified that he did do some lifting, but that the laborers carried materials for the carpenters.  The Veteran testified that although he had health insurance while working as a carpenter, he never went to the doctor because he didn't have any injuries.  He also testified that his back pain continued after service, however, prior to 2000 he was homeless and self-medicated with cocaine, alcohol and other substances.  During that time, he had back pain once or twice a year, which gradually started to increase until his back totally went out and he began seeking treatment through VA.

Based on the above, the Board finds that the Veteran's bilateral hip and lumbar spine arthritis are not related to service.  First, the weight of the evidence shows that the Veteran's in-service back and hip complaints were transient muscle conditions that resolved prior to discharge from service, rather than symptoms of degenerative disc disease.  Second, there is no evidence of diagnosis for arthritis within one year of service.  Rather, the earliest treatment for lower back pain was not until 2002, and not until August 2006 for hip pain.  

As to the Veteran's contention that his military duties later caused his arthritis, the Board finds that the weight of the evidence is against his claims on that basis.  The December 2014 examiners determined that the Veteran's arthritis was likely the result of several years of working in the construction industry.  While the Veteran testified that his work as a carpenter did not involve lifting, earlier statements made to his medical providers and the May 2010 VA examiner are contrary to that testimony.  Contemporaneous lay statements found in medical records when medical treatment was being rendered are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper diagnosis and treatment.  Therefore, the Board finds the Veteran's earlier statements that his work included lifting concrete forms to be more credible and probative, and supportive of the December 2014 examiners' opinions.  

The only evidence supportive of the Veteran's claim for entitlement to service connection is his own statements that his current hip and back disorders are related to service.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the December 2014 VA examiners, outweigh those of a layperson, such as the Veteran.  The VA examiners have education, training, and experience on these matters that the Veteran is not shown to have.  Therefore, the Board finds that the Veteran's opinion is less probative than the opinions of the December 2014 VA examiners.

In summary, the Board finds that service connection cannot be granted on a direct or presumptive basis.  The weight of the evidence shows that the Veteran's arthritis of the hips and lumbar spine was not incurred during or within one year of service, nor is it otherwise related to his military service.  Therefore, the Veteran's claim for service connection for back and bilateral hip disabilities must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).

Increased Rating for Hearing Loss

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  
 
If the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.  There is also a regulatory provision at 38 C.F.R. § 4.86(b) for evaluating hearing loss where the pure tone threshold at 1000 Hertz is 30 or less and is 70 or more at 2000 Hertz.  However, none of the audiometric results below for any time period meet this definition.

The Veteran filed his claim for an increased rating in April 2010.  Although he was provided with a VA examination in April 2010, the audiometric testing results were inconsistent for rating purposes, and he was retested in May 2010.  Audiometric testing from May 2010 showed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
60
70
55
LEFT
20
15
25
65
31.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  Entering the average pure tone thresholds of 55 in the right ear and 31.25 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for each ear.  38 C.F.R. § 4.85.

Entering the category designations of Level I for the right ear and Level I for the left ear into Table VII results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

The Veteran was provided with another VA audiology examination in March 2011.  However, his pure tone threshold responses were again inconsistent with his speech recognition scores, and could not be used for rating purposes.

Audiometric testing from a November 2011 VA examination showed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
65
80
66.25
LEFT
40
25
35
70
42.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 100 percent in the left ear.  Entering the average pure tone thresholds of 66.25 in the right ear and 42.5 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is II for the right ear, and the highest numeric designation of hearing impairment is I for the left ear.  38 C.F.R. § 4.85.

Because the pure tone threshold at each of the four specified frequencies is 55 decibels or more for the Veteran's right ear only, representing an exceptional pattern of hearing impairment, the Board considers whether the numeric designation from Table VI or Table VIa produces the higher numeral.  38 C.F.R. § 4.86.  In this case, Table VIa produces the higher numeral of V for the Veteran's right ear.  

Entering the category designations of Level IV for the right ear and Level I for the left ear into Table VII results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.  

The Veteran's most recent VA audiology examination, provided in December 2014, showed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
75
85
70
LEFT
40
30
40
75
46.25

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 96 percent in the left ear.  Entering the average pure tone thresholds of 70 in the right ear and 46.25 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is IV for the right ear, and the highest numeric designation of hearing impairment is I for the left ear.  38 C.F.R. § 4.85.

Because the puretone threshold at each of the four specified frequencies is 55 decibels or more for the Veteran's right ear only, representing an exceptional pattern of hearing impairment, the Board considers whether the numeric designation from Table VI or Table VIa produces the higher numeral.  38 C.F.R. § 4.86.  In this case, Table VIa produces the higher numeral of VI for the Veteran's right ear.  

Entering the category designations of Level VI for the right ear and Level I for the left ear into Table VII results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

In support of his claim, the Veteran has provided statements that his hearing has gotten worse.  While the Board does not deny that audiometric testing shows that his hearing has gotten progressively worse during the appeal period, as evidenced above, his decreased hearing acuity nonetheless fails to meet the criteria for a higher rating. 

In sum, the Board finds that the weight of the evidence is against a compensable rating for the Veteran's bilateral sensorineural hearing loss disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, VA policy requires that VA audiologists fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This practice facilitates potential application of 38 C.F.R. § 3.321(b) (2015) in considering whether referral for an extra-schedular rating is warranted.  Id.
 
In this regard, the May 2010, March 2011, November 2011, and December 2014 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting the Veteran's reported difficulty understanding conversation, especially in groups or noisy rooms.
 
The Veteran has not submitted any statements that describe the effect that his hearing loss has caused regarding occupational or social functioning aside from the comments made to VA examiners.  In submitted statements and during his Board hearing, he stated that his hearing was worse and that he now wears hearing aids, which is consistent with the hearing difficulties reported to VA examiners.  He also testified that he feels like people look at him differently because he has hearing aids.  The Board finds that the functional effects of his hearing loss disability are adequately addressed by the December 2009 and October 2013 examination reports, and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).
 
If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is thus adequate such that no referral is required.  It is only if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology that the Board then determines whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  If such factors are present, then referral is required.  Id.
 
In this Veteran's case, the Veteran's hearing loss disability casques difficulty with understanding conversation and the need to wear hearing aids.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The Board acknowledges that in relation to his hearing loss claim, the Veteran has asserted that he has dizziness and pain in his ears.  While the Veteran believes that those symptoms are related to his hearing loss disability, his medical providers have attributed them to either low blood pressure or labyrinthitis (an inner ear condition).  VA treatment records dated May 29, 2002, and November 17, 2005.  Accordingly, those symptoms are not considered when evaluating the Veteran's hearing loss disability.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss, and referral for extraschedular consideration is not necessary.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in April 2010 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Board notes that the Veteran is receiving disability benefits from the Social Security Administration (SSA); however, he has stated that those benefits are related to his HIV diagnosis, rather than his arthritis or hearing loss.  See VA treatment records dated June 10, 2006, and January 23, 2010.   As those records are not relevant to the current appeal, they are therefore unnecessary for adjudication of this case.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

Additionally, the Veteran testified at a hearing before the Board in April 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).

Finally, the Veteran was provided with a number of VA examinations regarding his hearing loss claim, and has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

With regard to the back and hip claims, the Veteran's representative contends that the December 2014 addendum opinion is inadequate for a number of reasons.  See Correspondence received February and September 2015.  However, her contentions essentially amount to disagreement with the way that the examiner analyzed the evidence in reaching her conclusions, and are not tantamount to an allegation that the opinion itself was insufficient.  An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran's representative has not shown that the examiner's opinion was inadequate.  

First, while the examiner is expected to review pertinent evidence, she is not required to discuss all the evidence of record.  Here, the examiner checked the box indicating she reviewed the Veteran's VBMS, CPRS, and VistaWeb records.  Although the examiner noted that the claims file was not reviewed, the Date of Upload noted in the Document Properties of the VBMS records indicates that the Veteran's claims file had been converted to VBMS files at the time of the December 2014 review.  It is reasonable to conclude that the examiner therefore reviewed all medical records and lay statements, particularly since her findings and opinion contained references to other documents in the claims file and stated nothing contrary to the evidence of record.

Second, the examiner supported her opinion with significant facts of the case.  The examiner inserted the diagnoses of lumbar spine degenerative disc and joint disease, and bilateral hip degenerative joint disease into the Restatement of the Requested Opinion, thereby clarifying that those were the Veteran's current diagnoses.  The Board notes that although the record contains possible diagnoses of radiculopathy in the lower extremities, nerve conduction testing performed in July 2013 revealed no objective evidence of peripheral neuropathy or lumbosacral radiculopathy.  Additionally, the examiner described the Veteran's in-service back and hip complaints and correctly stated that most of his back and hip complaints were assessed as muscle strain.  She also noted that the Veteran performed approximately 12 years of construction work prior to first seeking medical treatment for his back, and determined that the construction work was likely the cause of his back and hip degeneration.

Finally, contrary to the representative's assertion, the examiner did not resort to mere speculation when rendering her opinion.  Rather, the examiner definitively stated that there was no adequate basis for a nexus of the Veteran's current back and hip conditions to military service.  In rendering that opinion, the examiner explained the Veteran's relevant medical history, current diagnoses, and post-service work history.  There is no reason to conclude that the examiner failed to properly apply valid medical analysis to this case in reaching her conclusion.

Because the medical examination report contained clear conclusions with supporting data, as well as a reasoned medical explanation, the Board finds that the examination was adequate and an additional examination is not necessary.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hip disability is denied.

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to a compensable rating for bilateral sensorineural hearing loss is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


